FILED
                            NOT FOR PUBLICATION                              NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10465

               Plaintiff - Appellee,             D.C. No. 4:09-cr-01172-DCB

  v.
                                                 MEMORANDUM *
ANNA VERONICA MURRIETA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Anna Veronica Murrieta appeals from the 37-month sentence imposed

following her guilty-plea conviction for possession with intent to distribute

marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Murrieta contends that the district court procedurally erred by failing to

consider her individual circumstances and arguments for a lower sentence. The

record indicates that the district court considered Murrieta’s arguments in light of

the 18 U.S.C. § 3553(a) sentencing factors and did not otherwise procedurally err.

See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      Murrieta also contends that her sentence is substantively unreasonable. In

light of the totality of the circumstances and the factors set forth in 18 U.S.C.

§ 3553(a), her sentence at the bottom of the Guidelines range is reasonable. See

Carty, 520 F.3d at 993-94.

      AFFIRMED.




                                           2                                        09-10465